Examiner’s Amendment	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

An examiner’s amendment appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.   Any replacement drawings required below should be filed as a response to this Office action and should NOT be filed as an amendment under 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Drawings
The photographs submitted as an appendix to the specification are cancelled since the drawings, Figs 1 -4, of September 13, 2019 are accepted.  
                                               
Conclusion
Applicant should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Katrina Betton at (571) 272-4164.  The examiner is normally available Monday - Friday from 8:30 AM to 5:00 PM (Eastern time).  If the examiner cannot be reached, her supervisor, Shannon Morgan.  The fax number for this group is (571) 273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 13, 2021                                         
/KATRINA A BETTON/Primary Examiner, Art Unit 2913